Citation Nr: 1456269	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  05-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disabling rating for cirrhosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a VA examination to determine the current nature and severity of his cirrhosis.

His cirrhosis is rated as noncompensably disabling under Diagnostic Code (DC) 7312.  38 C.F.R. § 4.114, DC 7312.  A higher rating of 10 percent is assigned when there are symptoms such as weakness, anorexia, abdominal pain and malaise.  Id. 

The Veteran's primary contention is that a 10 percent rating is warranted under DC 7312 based on his symptom of fatigue which he states is a symptom "such as" malaise.  

However, the record reflects that he is also in receipt of a 20 percent rating for hepatitis C under 38 C.F.R. § 4.114, DC 7354.  A 20 percent rating is awarded based on symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  In the Veteran's case, the 20 percent rating is based on his symptoms which include fatigue. 

Although cirrhosis of the liver can be rated as sequelae under an appropriate diagnostic code, the same signs and symptoms cannot be the basis for evaluation under DC 7354 and under the code for sequelae.  Diagnostic Code 7354 Note (1).

The Veteran underwent a VA examination in December 2011 and the examiner stated that the Veteran had no symptoms of cirrhosis.  In addition, a VA examiner in October 2013 reviewed the record and determined that there was no evidence showing that the Veteran had any weakness, anorexia, abdominal pain, or malaise.  

Nonetheless, given that the Veteran questions the adequacy of the December 2011 and October 2013 opinions, and the fact that the Veteran asserts that he does in fact exhibit symptoms of cirrhosis, an additional examination should be afforded to him.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional evidence, schedule the Veteran for a VA examination to determine the severity of his service-connected cirrhosis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the service-connected disability should be reported in detail.  All tests deemed necessary, including serologic tests, should be conducted. 

Following review of the claims file and examination of the Veteran, the examiner should:

a).  Identify all symptoms associated with the Veteran's cirrhosis.  If at all possible, distinguish the symptoms of his cirrhosis versus the hepatitis C (both service-connected disabilities).

b).  Specifically indicate whether the Veteran's cirrhosis is productive of symptoms such as weakness, anorexia, abdominal pain, and malaise.  

2.  Thereafter, review the claim for entitlement to an initial higher (compensable) rating for cirrhosis.   If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




